DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on October 7, 2020 was received. Claims 9-14 were newly added. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued June 8, 2020.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Kobayashi (US 2011/0031111) in view of Collins et al. (US 2008/0173237) on claims 1 and 6-8 are maintained. The rejections are restated below. 
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Collins et al.
Regarding claims 1 and 6: Kobayashi discloses a plasma processing apparatus including a mounting table comprising a susceptor (114) with a first top surface and a lower second top surface, where a wafer (W) is placed on the susceptor (114), a focus ring (124) surrounding the periphery of the wafer (W) provided on top of the susceptor (114) (pars. 61-64, figure 1), and a lifter pin (182) inserted into an insertion hole formed at the region of the susceptor (114) which meets the lower portion of the focus ring (124) and protrudes through the hole in order to raise or lower the focus ring (124) (par. 129, 136, figures 12, 15-16).
This embodiment of Kobayashi includes a ring-shaped insulator (112) as a lower member provided below the susceptor (114)(par. 131, figure 14) but fails to explicitly disclose that the lower 
Kobayashi fails to explicitly disclose a connecting member having a through hole extended within its central axis which connects the susceptor to the insulator (112) member below it and allows the lifter pin to protrude through its through hole. However, Collins et al. discloses a similar plasma processing apparatus which includes lift pin assemblies (500) which have lift pin guides (520) and bushings (521,522) which are connecting members provided with a through hole through which the lift pin (510) is inserted, where the guides (520) and bushings (521, 522) are inserted into apertures (1030, 1035) within a susceptor puck (410) and cathode base in order to connect the susceptor puck (410) to the lower cathode base (414) through the use of threaded engagement (pars. 72-75, figure 10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use lift pin guides and bushings as taught by Collins et al. for the lifter pin assembly of Kobayashi because Collins et al. teaches that these guides prevent RF leakage and arcing problems during plasma processing (par. 73). 
	Regarding claims 7-8: Kobayashi and Collins et al. discloses that the lower bushing (521) of the connecting member is threaded so that it is a screw which connects the susceptor to the lower member through the use of threaded engagement (Collins et al. par. 75). 
	Regarding claims 9-10: Kobayashi and Collins et al. teach that both the upper aperture (1030) and lower aperture (1035) have step-shaped portions which contact the guides (520) and bushings (521,522) (see Collins et al. figure 10 annotated below).

[AltContent: arrow][AltContent: textbox (Lower stepped portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper stepped portion)][AltContent: arrow]
    PNG
    media_image1.png
    760
    521
    media_image1.png
    Greyscale


	Regarding claims 11-12: Kobayashi and Collins et al. show that the diameters of the apertures (1030, 1035) are larger than the diameters of the guide (520) and bushings (521,522) (see Collins et al. figure 10).
Regarding claims 13-14: Kobayashi discloses that the mounting member (110) which is partially defined by the insulator (112) is “column-shaped” and further indicates that this means it is cylindrical (par. 61, figures 1 and 13). 

The claim rejections under 35 U.S.C. 103 as unpatentable over Kobayashi and Collins et al. as applied to claims 1 and 6-14 above and further in view of Yamawaku et al. (US 2012/0176692) on claims 2-3 and 5 are maintained. The rejections are restated below. 
Regarding claim 2: Kobayashi and Collins et al. disclose the above focus ring but fail to explicitly disclose a heat transfer member which fills a gap between the base and the focus ring when the focus ring is raised. However, Yamawaku et al. discloses a similar plasma apparatus including a heat transfer sheet (34) provided between the surface of a focus ring (25) and a susceptor (12) made of an elastic material such as rubber (par. 49, figure 2) where the focus ring (25a) can be lifted by a pusher pin (39) which protrudes through susceptor through the region in which the heat transfer sheet (34) is located, such that the heat transfer sheet (34) must have a through-hole to accommodate the pusher pin (39) (pars. 96-97, figure 7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a heat transfer sheet as taught by Yamawaku et al. in the apparatus of Kobayashi such that it includes a through-hole to accommodate a lifter pin because Yamawaki et al. teaches that this heat transfer sheet aids in the temperature transfer between the focus ring and the susceptor such that it helps cool the focus ring (par. 49). 
When lifting a focus ring off of an elastomeric heat transfer sheet, the sheet will naturally expand as it is no longer being compressed by the focus ring. Therefore the sheet inherently expands to fill a gap between the susceptor and the focus ring when the focus ring is lifted off of the sheet. Furthermore, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
Regarding claim 3: Kobayashi discloses a positioning pin (200) which is heated and can therefore be considered a heating member, where the pin (200) is located between the susceptor (114) and the focus ring (124) such that it covers that area but does not cover the hole of the lifter pin (182) (par. 86, figures 15-16).
Regarding claim 5: Kobayashi fails to explicitly disclose a coolant path formed within the susceptor (114). However, Kobayashi does disclose a temperature control medium room (118) which is a channel through which a temperature control fluid is circulated (par. 62), and Yamawaku et al. discloses that the susceptor (12) includes a coolant path (par. 46). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a coolant as taught by Yamawaku et al. in the temperature control medium room (118) of Kobayashi because Yamawaku et al. teaches that cooling the wafer (W) with a coolant can help prevent the wafer (W) from being heated by the plasma to a temperature over a desired level (par. 46).

The claim rejection under 35 U.S.C. 103 as unpatentable over Kobayashi, Collins et al. and Yamawaku et al. as applied to claims 1-3 and 5-14 above and further in view of Fink (US 2004/0149389) on claim 4 is maintained. The rejection is restated below. 
Regarding claim 4: Kobayashi, Collins et al. and Yamawaku et al. fail to explicitly disclose a hole formed into the bottom of the focus ring (124) into which the lifter pin (182) is inserted. However, Fink discloses a similar apparatus including a lifted focus ring (30) in which the focus ring is provided with a recess (204) which receives the tip (202) of a lift pin (200) (par. 32, figure 2C). It would have been . 

Response to Arguments
Applicant's arguments filed October 7, 2020 have been fully considered but they are not persuasive. Applicant primarily argues that there is no reason to modify the base insulator in the second embodiment of Kobayashi to have the plate shape shown in the first embodiment of Kobayashi.
In response:
MPEP 2143B states that simple substitution of one known element for another that functions similarly is not considered to be a patentable advance. MPEP 2143B requires 3 findings that have been discussed above- 1) that the prior art differed from the claimed device, in this case the second embodiment of Kobayashi having a ring-shaped insulator (112) meant that it did not include a hole in the lower member, 2) that the substituted component was known in the art, in this case the first embodiment of Kobayashi having a plate-sharped insulator (112) clearly demonstrates this, and 3) that one of ordinary skill in the art could have substituted one known element for another with predictable results, in this case the fact that both of those insulator shapes are provided in the same processing apparatus and perform the same insulating function demonstrates this. Therefore MPEP 2143B clearly applies to this combination. 
	Additionally, MPEP 2144.04IVB clearly states that simple changes in shape are considered to be obvious choices. Applicant argues that the Office Action does not provide any explanation of applicability, however the fact that Kobayashi uses this claimed shape in one of its embodiments should be a clear explanation of applicability of the plate shape for the insulator. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        1/13/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717